

CITIZENS FINANCIAL GROUP, INC.
2014 OMNIBUS INCENTIVE PLAN
Role-Based Allowance - Share Award Agreement
Terms and Conditions
Unless defined in this award agreement (this “Award Agreement”), capitalized
terms will have the meanings assigned to them in the Citizens Financial Group,
Inc. 2014 Omnibus Incentive Plan (the “Plan”).
Section 1. Grant of Shares. Citizens Financial Group, Inc. (the “Company”)
hereby grants to the Participant an award (this “Award”) of Shares, effective on
[_______] (the “Grant Date”), and subject to the terms and conditions of the
Plan, this Award Agreement and the terms and conditions of the Role-Based
Allowance letter (the “RBA Letter”) previously received by the Participant. The
provisions of the Plan and the RBA Letter are incorporated herein by reference
and made a part of this Award Agreement.
Section 2. Share Portion of the Role-Based Allowance. The Shares are an element
of fixed compensation being granted to the Participant for service in a
"Material Risk Taker" (referred to as "MRT") role (as defined by the European
Banking Authority) during the [____] calendar year. The amount of this Award has
been determined based on the Participant's service with the Company in such role
during the period of [_____] through [_____]. The number of Shares awarded has
been determined by taking the aggregate value of the Share portion of the
Participant's Role-Based Allowance (as provided for in the Participant’s RBA
Letter) and dividing it by the average closing price of a Share from [_____]
through (and including) [_____].
Section 3. Separation from Service or Cessation of Service in an MRT Role.
(a)Separation from Service or Cessation of Service in an MRT Role. As indicated
in Section 2, the amount of this Award assumes that the Participant remains in
the relevant MRT role with the Company from [_____] through [_____]. In the
event the Participant experiences a separation of service from the Company or
ceases to serve in the relevant MRT role with the Company, in each case prior to
[_____], the Participant shall not be entitled to receive any Shares intended to
be paid in satisfaction for performance of such role for the period following
separation or cessation.
(b)Remaining Shares and Retention Period. For the avoidance of doubt, any Shares
that are delivered to the Participant in respect of service in the relevant MRT
role prior to separation of service from the Company or cessation of service in
such role shall remain subject to Section 4 of this Award Agreement.
Section 4. Retention Period. The Shares are fully vested as of the Grant Date,
subject to the terms of Section 3. The Shares delivered to the Participant,
except for Shares withheld to satisfy taxes, are subject to a retention period.
The retention period applicable to the Shares shall cease on the dates
identified as "Distribution Schedule" in the Participant's electronic account.
During this retention period, the Participant shall not sell, or arrange for the
future sale of, the Shares; provided, however, that in the event of the
Participant's death, the retention period below shall not apply.  
Any transfer or other similar action in violation of the provisions of this
Section 4 shall be null and void and any Shares subject to such transfer or
similar action shall be immediately forfeited without any payment or
consideration due to the Participant.
Section 5. Rights as a Shareholder. As of the Grant Date, the Participant is the
record owner of the Shares and shall have all rights of a shareholder with
respect to such Shares, including dividend and voting rights, including during
the applicable retention periods described in Section 4.
Section 6. Tax Liability; Withholding Requirements. The Participant shall
satisfy any tax withholding requirement relating to the Award by transferring to
the Company a number of Shares subject to the Award having an aggregate Fair
Market Value that is equal to the minimum tax required to be withheld.  The
Company shall remit to the Internal Revenue Service and appropriate state and
local revenue agencies, for the credit of the Participant, an amount of cash
withholding equal to the Fair Market Value of the Shares transferred to the
Company.
Section 7. No Right to Continued Employment. Neither the Plan nor this Award
Agreement shall confer upon the Participant any right to continue to be employed
by the Company and the receipt of this Award does not confer any rights on the
Participant other than those expressly set forth in this Award Agreement or the
Plan.
Section 8. Miscellaneous.
(a)Notices. All notices, requests and other communications under this Award
Agreement shall be in writing and shall be delivered in person (by courier or
otherwise), mailed by certified or registered mail, return receipt requested, or
sent by facsimile transmission, as follows:

1

--------------------------------------------------------------------------------



if to the Company, to:
Citizens Financial Group, Inc.
600 Washington Blvd.
Stamford, CT 06901
Attention: Corporate Secretary
if to the Participant, to the address that the Participant most recently
provided to the Company,
or to such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto. All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5:00 p.m. on a business
day in the place of receipt. Otherwise, any such notice, request or
communication shall be deemed received on the next succeeding business day in
the place of receipt.
(b)Entire Agreement. This Award Agreement, the Plan and the RBA Letter
constitute the entire agreement and understanding between the parties in respect
of the subject matter hereof and supersede all prior and contemporaneous
arrangements, agreements and understandings, both oral and written, whether in
term sheets, presentations or otherwise, between the parties with respect to the
subject matter hereof. In the event of any conflict between the terms of the
Award Agreement or the Plan and the RBA Letter, the terms of the RBA Letter
shall govern.
(c)Severability. If any provision of this Award Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction, or would
disqualify the Plan or this Award Agreement under any law deemed applicable by
the Committee, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the intent of this Award
Agreement, such provision shall be stricken as to such jurisdiction, and the
remainder of this Award Agreement shall remain in full force and effect.
(d)Amendment; Waiver. No amendment or modification of any provision of this
Award Agreement that has a material adverse effect on the Participant shall be
effective unless signed in writing by or on behalf of the Company and the
Participant, provided that the Company may amend or modify this Award Agreement
without the Participant’s consent in accordance with the provisions of the Plan
or as otherwise set forth in this Award Agreement. No waiver of any breach or
condition of this Award Agreement shall be deemed to be a waiver of any other or
subsequent breach or condition, whether of like or different nature. Any
amendment or modification of or to any provision of this Award Agreement, or any
waiver of any provision of this Award Agreement, shall be effective only in the
specific instance and for the specific purpose for which made or given.
(e)Assignment. Neither this Award Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Participant.
(f)Successors and Assigns; No Third-Party Beneficiaries. This Award Agreement
shall inure to the benefit of and be binding upon the Company and the
Participant and their respective heirs, successors, legal representatives and
permitted assigns. Nothing in this Award Agreement, express or implied, is
intended to confer on any Person other than the Company and the Participant, and
their respective heirs, successors, legal representatives and permitted assigns,
any rights, remedies, obligations or liabilities under or by reason of this
Award Agreement.
(g)Governing Law; Waiver of Jury Trial. This Award Agreement shall be governed
by the laws of the State of Delaware, without application of the conflicts of
law principles thereof. By acknowledging this Award Agreement electronically or
signing it manually, as applicable, the Participant waives any right that the
Participant may have to trial by jury in respect of any litigation based on,
arising out of, under or in connection with this Award Agreement or the Plan.
(h)Discretionary Nature. The grant of the Shares does not create any contractual
right or other right in the Participant to receive any Share or other Awards in
the future. Future grants of Awards, if any, will be at the sole discretion of
the Company.
(i)Participant Undertaking; Acceptance. The Participant agrees to take whatever
additional action and execute whatever additional documents the Company may deem
necessary or advisable to carry out or give effect to any of the obligations or
restrictions imposed on either the Participant or the Shares pursuant to this
Award Agreement. The Participant acknowledges receipt of a copy of the Plan and
this Award Agreement and understands that material definitions and provisions
concerning the Shares and the Participant’s rights and obligations with respect
thereto are set forth in the Plan. The Participant has read carefully, and
understands, the provisions of this Award Agreement and the Plan.
(j)Dispute Resolution. Except as provided in the last sentence of this paragraph
to the fullest extent permitted by law, the Company and the Participant agree to
waive their rights to seek remedies in court, including but not limited to
rights to a trial by jury. The Company and each Participant agree that any
dispute between or among them and/or their affiliates arising

2

--------------------------------------------------------------------------------



out of, relating to or in connection with this Plan will be resolved in
accordance with a confidential two-step dispute resolution procedure involving:
(a) Step One: non-binding mediation, and (b) Step Two: binding arbitration under
the Federal Arbitration Act, 9 U.S.C. § 1, et. seq., or state law, whichever is
applicable. Any such mediation or arbitration hereunder shall be under the
auspices of the American Arbitration Association (“AAA”) pursuant to its then
current AAA Commercial Arbitration Rules. No arbitration shall be initiated or
take place with respect to a given dispute if the parties have successfully
achieved a mutually agreed to resolution of the dispute as a result of the Step
One mediation. The mediation session(s) and, if necessary, the arbitration
hearing shall be held in the city/location selected by the Company in its sole
discretion. The arbitration (if the dispute is not resolved by mediation) will
be conducted by a single AAA arbitrator, selected by the Company in its sole
discretion. Any award rendered by the arbitrator, including with respect to
responsibility for AAA charges (including the costs of the mediator and
arbitrator), will be final and binding, and judgment may be entered on it in any
court of competent jurisdiction. In the unlikely event the AAA refuses to accept
jurisdiction over a dispute, the Company and each Grantee agree to submit to
JAMS mediation and arbitration applying the JAMS equivalent of the AAA
Commercial Arbitration Rules. If AAA and JAMS refuse to accept jurisdiction, the
parties may litigate in a court of competent jurisdiction.
(k)Captions. Captions provided herein are for convenience only and shall not
affect the scope, meaning, intent or interpretation of the provisions of this
Award Agreement.



3